DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A: Figures 2A-7 in the reply filed on 5/17/2022 is acknowledged.  Claims 2-28 encompass the elected species. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3, 11-15, 21, 23, and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crnkovich et al. (US 7,605,710).
With respect to Claim 2, Crnkovich teaches a medical wetness sensing device (Abstract; Figures 2-3 and 6) comprising a base 60 adapted to be disposed on a wearer of the medical wetness sensing device, wherein the base comprises:
a first electrical conductor 70 comprising a first longitudinally extending segment, a second longitudinally extending segment, and a transversely extending segment connecting the first and second longitudinally extending segments, wherein at least one of the first and second longitudinally extending segments extends from a first half into a second half of the medical wetness sensing device, the first and second halves being defined by the longitudinal axis of the device (see the annotated version of Figure 2 below);  
a second electrical conductor 68 electrically insulated from the first conductor.  (Column 2, Line 8 through Column 3, Line 43; Column 12, Line 19 through Column 13, Line 11; Column 13, Line 60 through Column 14, Line 50);  and 
a controller electrically connected to the first electrical conductor and the second electrical conductor, the controller configured to detect a presence or absence of a medical fluid electrically connecting the first and second electrical conductors (Column 2, Line 8 through Column 3, Line 43; Column 12, Line 19 through Column 13, Line 11; Column 13, Line 60 through Column 14, Line 50). 
See the annotated Figure 2 below, with reference to Figure 4A of the instant application:


    PNG
    media_image1.png
    1456
    1720
    media_image1.png
    Greyscale


With respect to Claim 3, Crnkovich teaches that the first and second electrical conductors (68, 70; Figure 2) are interlocked. 

With respect to Claim 11, Crnkovich teaches that at least one of the longitudinally extending segments extends from the first half into the second half, and a second longitudinally extending segment extends only within the first half.  See the annotated figure above. 

With respect to Claims 12-14, Crnkovich teaches a plurality of transverse segments on the first electrical conductor.  The first electrical conductor further comprises at least three longitudinally extending segments comprising the first and second longitudinally extending segments, and at least two transversely extending segments comprising the first transversely extending segment.  The at least two transversely extending segments comprise a second transversely extending segment connecting the second longitudinally extending segment to the third longitudinally extending segment, wherein the second longitudinally extending segment is fixed to the third longitudinally extending segment by the second transversely extending segment.  See the annotated figure above, which compares Crnkovich’s Figure 2 to Figure 4A of the instant application. 

With respect to Claim 15, Crnkovich teaches that the first and second electrical conductors (68, 70) may be made of any electrically conductive material including metal (such as silver, gold, copper, etc.), a polymer, or silicone (Column 12, Lines 32-44).  These materials are deflectable such that the second longitudinally extending segment is fully capable of deflecting relative to the third longitudinally extending segment. 

With respect to Claim 21, Crnkovich teaches that the base 60 comprises a non-conducting cover (sides 62 and 64) that covers at least a portion of the first and second electrical conductors (68, 70; Figure 2; Column 12, Lines 19-39).
With respect to Claim 23, Crnkovich teaches that the cover (sides 62 and 64) comprises multiple portions wherein the first and second electrical conductors (68, 70) are exposed on a surface of the base and capable of being disposed on the wearer, wherein a controller is configured to detect the presence of the medical fluid when at least one of the multiple portions are electrically connected by the medical fluid (Column 6, Lines 46-62; Column 12, Lines 19-49). 


With respect to Claim 25, Crnkovich teaches that the medical wetness sensing device further comprises a wireless transmitter that is configured to transmit the signal generated by the controller to a receiver 126 (Column 14, Lines 35-40; Figure 6).

With respect to Claim 26, Crnkovich teaches a dialysis system (Figure 6; Column 2, Lines 8-16) comprising:
a dialysis machine (shown in Figure 6) comprising a wireless receiver (Column 3, Lines 33-35; Column 14, Lines 35-40);
a first electrical conductor 70 comprising a first longitudinally extending segment, a second longitudinally extending segment, and a transversely extending segment connecting the first and second longitudinally extending segments, wherein at least one of the first and second longitudinally extending segments extends from a first half into a second half of the medical wetness sensing device, the first and second halves being defined by the longitudinal axis of the device (see the annotated version of Figure 2 above);  
a second electrical conductor 68 electrically insulated from the first conductor.  (see the annotated version of Figure 2 above; Column 2, Line 8 through Column 3, Line 43; Column 12, Line 19 through Column 13, Line 11; Column 13, Line 60 through Column 14, Line 50);  
a controller to generate a signal indicating a presence or absence of the medical fluid on the surface (see microcontroller 74 in Figure 3 and the flowchart in Figure 4; Column 2, Line 8 through Column 3, Line 43; Column 12, Line 19 through Column 13, Line 11; Column 13, Line 60 through Column 14, Line 50); and 
a wireless transmitter configured to transmit the signal to the wireless receiver (see antenna 76 in Figure 3 and antenna 126 in Figure 6; Column 14, Lines 35-40).

With respect to Claim 27, Crnkovich teaches that the dialysis machine is a hemodialysis machine (Column 3, Lines 33-35; Column 4, Lines 56-65; Column 14, Lines 35-40).
With respect to Claim 28, Crnkovich teaches that the medical wetness sensing device comprises the wireless transmitter 76 (see Figures 3-4; Column 12, Line 19 through Column 13, Line 11; Column 13, Line 60 through Column 14, Line 50).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Crnkovich.
With respect to Claims 17 and 18, Crnkovich teaches that the first and second electrical conductors may comprise an electrically conductive polymer (Column 12, Lines 40-44), but does not teach the specific polymer or that said polymer has an elastic modulus of 0.1-5 GPa.  Specifically, Applicant discloses materials including polycarbonate, polypropylene, and polyethylene as being conductive materials that have the claimed modulus of elasticity.
However, the examiner takes official notice that it is well known in the art to provide electrical conductors to be made from a polymer such as polypropylene, polyethylene, or any other polymeric material having the claimed rigidity.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Crnkovich’s electrical conductors to be made of a polymeric material having a modulus of elasticity of 0.1-5 GPa, such as polypropylene, polyethylene, in order to use an art-established material for detecting wetness at a vascular access. 

With respect to Claim 19, Crnkovich teaches that the first and second electrical conductors may comprise any of a variety of well-known electrically conductive materials, including metals and polymers (Column 12, Lines 40-44).  Crnkovich, however, does not specifically teach that the conductive material is a polymer loaded with conductive metals.  However, the examiner takes official notice that polymers loaded with conductive metals are well-known in the art of conductive sensors and electronics in general.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Crnkovich’s first and second electrical conductors to be made from a polymeric material that is loaded with conductive metals, as is known in the art, in order to provide a well-known, alternate material for conducting electricity between the first and second conductors when wetness is present. 

With respect to Claims 22 and 24, Crnkovich teaches that the sensing device comprises a controller, an antenna, and a battery disposed on the top surface thereof (Column 4, Lines 47-65), but does not specifically teach that these elements are disposed in a covered housing, or that said cover comprises an elastomeric material. 
However, the examiner takes official notice that it is extraordinarily well known in the art to cover electronic components in a medical device with an elastomeric cover, such that the electrical components are sealed and protected from exposure to moisture.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Crnkovich’s wetness sensor to have an elastomeric cover containing the controller, battery, and other electrical components that are not designed to be subjected to wetness, in order to provide a well-known means for protecting these elements from exposure to fluids. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,441,705. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a medical wetness sensing device comprising first and second electrical conductors and a controller that detects a presence or absence of a leak based on a signal from the conductors.  The instant claims are broader than the ‘705 claims because they do not necessarily require a hinge portion that allows deflection between the first and second conductors. 
Although Claim 1 of the ‘705 patent does not require the plurality of longitudinally and transversely extending segments of instant claim 2, this limitation is present in Claims 3 and 10 of the ‘705 patent. 


Allowable Subject Matter
Claims 4-10 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon filing a terminal disclaimer to overcome the double patenting rejection set forth above.
With respect to Claims 4-10, the prior art does not teach or suggest the claimed wetness sensor wherein the first and second halves are separated by a hinge portion. 
With respect to Claims 16 and 20, the prior art does not teach or suggest the claimed wetness sensor, wherein the first and second halves comprise bosses in the claimed configuration.  It is unclear why one of ordinary skill in the art at the time of invention would have modified Crnkovich or any of the other prior art to have the claimed boss portions, as there is no teaching or suggestion of doing so in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wariar (2002/0198483) teaches a medical wetness sensor for detecting a leak at an access site. , the sensor comprising a pair of electrodes. 	Kotsos (US 2014/0183106) teaches a system for monitoring for blood leaks in a hemodialysis system, wherein the leak detecting sensor is substantially the same as that disclosed by Crnkovich (see Figure 2 of Crnkovich and element 999 in Figure 9 of Kotsos. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781